Citation Nr: 1822664	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-25 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board on his August 2013 VA Form 9.  However, in a subsequent communication received in September 2017, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

The Veteran's currently diagnosed PTSD is likely the result of his active service.


CONCLUSION OF LAW

The criteria for service connection are met for PTSD.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's PTSD claim is granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran claims that his PTSD is the result of multiple base attacks and close proximity to live bombs during his service in Thailand.  He, therefore, believes service connection is warranted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for PTSD specifically requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (requiring mental disorder diagnoses to conform with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5)); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).  

With regard to a present disability, a February 2011 VA-QTC examiner diagnosed the Veteran with PTSD.  Although the DSM-V was not yet in publication at the time of this diagnosis, the Board will presume that the diagnosis conforms to the DSM-V diagnostic criteria.  The first elements of Shedden/Caluza and 38 C.F.R. § 3.304(f) are met.

With regard to an in-service event or stressor, the Veteran claims that there were two base attacks while he was posted in Thailand.  He also reported that he was in close proximity to live bombs aboard the airplanes that he serviced and that this caused him great fear.  A list of attacks at the Ubon base supports the Veteran's contention that there were base attacks.  Further, a January 2012 statement from a fellow service member corroborates the Veteran's reports of a base attack while serving in Thailand.  The Veteran's DD-214 also shows that he served as an airplane mechanic, consistent with his reports of close proximity to airplanes with bombs aboard.  The Board finds this supporting evidence and lack of directly contradicting evidence is sufficient to concede that the claimed stressors occurred.  The second elements of Shedden/Caluza and 38 C.F.R. § 3.304(f) are also met.

The remaining question is whether there is a medical nexus between the Veteran's in-service stressor(s) and his current PTSD.  The February 2011 VA-QTC examination report provides such a medical nexus.  The VA-QTC psychiatrist noted that the Veteran's traumatic in-service events caused fear and helplessness and led to his PTSD.  This is supported by VA treatment records that note diagnoses of PTSD relating to his military experiences.  Affording the Veteran the benefit of the doubt, the Board concludes that the final elements of Shedden/Caluza and 38 C.F.R. § 3.304(f) are also met.  38 U.S.C. § 5107(b) (2012).  

Based on the foregoing, the Veteran's claim for service connection for PTSD is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


